BUDGE, C. J.
This is a companion case to Lewis County, State of Idaho, a Municipal Corporation, and Luther T. McKee, Treasurer of Lewis County, State of Idaho, Appellant, v. State Bank of Peck, a Corporation, Respondent, ante, p. 214, 170 Pac. 98, the difference between the two cases being that the latter ease was an action in claim and delivery to recover certain notes, whereas this ease is an action for money had and received to recover the proceeds of certain of the notes which had been collected by the. respondent bank.
By stipulation both actions were tried as one, all of the evidence was introduced in the other case and but one record was made. Upon the authority of that case this cause is remanded with instructions to modify the judgment entered herein in like manner, and, as so modified, the judgment is affirmed. Costs awarded to respondent.
Morgan, J., dissents.
Bice, J., concurs.